                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 1 of 15 Page ID #:1231




                                        1 Bridget B. Hirsch, Esq. (State Bar No. 257015)
                                          E-Mail: bhirsch@andersonkill.com
                                        2 ANDERSON KILL CALIFORNIA L.L.P.
                                        3 355 South Grand Avenue
                                          Los Angeles, CA 90071
                                        4 Telephone: (213) 943-1444
                                        5
                                          Stephen D. Palley, Esq. (pro hac vice)
                                        6 spalley@andersonkill.com
                                        7 ANDERSON KILL L.L.P.
                                          1717 Pennsylvania Ave., NW, Suite 200
                                        8
                                          Washington, DC 20006
                                        9 Telephone: (202) 416-6500
                                       10 Facsimile: (202) 416-6555
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 Attorneys for Defendant David C. Silver
  355 South Grand Avenue, Suite 2450




                                       12
       Los Angeles, CA 90071




                                       13                       UNITED STATES DISTRICT COURT
          Wells Fargo Plaza




                                       14                      CENTRAL DISTRICT OF CALIFORNIA
                                       15                                          )
                                       16   NANO FOUNDATION, LTD., a New )             Case no.: 2:19-cv-04237-SVW-PJW
                                            York non-profit corporation; and COLIN )   Hon. Michael R. Wilner
                                       17   LEMAHIEU, an individual                )
                                       18              Plaintiffs                  )   MEMORANDUM OF POINTS
                                                                                   )   AND AUTHORITIES IN
                                       19         vs.                                  SUPPORT OF DEFENDANT’S
                                                                                   )
                                       20                                          )   MOTION TO STAY
                                            DAVID C. SILVER, an individual,
                                       21                                          )   Date Action Filed: May 15, 2019
                                                                                   )
                                       22              Defendant.
                                                                                   )
                                                                                       Hearing Date: January 8, 2020
                                       23                                          )
                                                                                       Hearing Time: 9:30 a.m.
                                                                                   )
                                       24                                              Courtroom: 550
                                                                                   )
                                       25
                                       26
                                       27
                                       28

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY

                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 2 of 15 Page ID #:1232




                                        1                                TABLE OF CONTENTS
                                        2
                                        3 I.        Preliminary Statement……………………………………………………1
                                        4 II.       Introduction………………………………………………………………1
                                        5 III.      Factual and Procedural Background……………………………………..4
                                        6           A.         The First Nano Class Action Lawsuit……………………………..4
                                        7           B.         The Second Nano Class Action Lawsuit………………………….5
                                        8           C.         The Presentation…………………………………………………..7
                                        9           D.         This Lawsuit………………………………………………………8
                                       10 IV.       Why the Motion Should Be Granted…………………………………….8
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 V.        Conclusion………………………………………………………………11
  355 South Grand Avenue, Suite 2450




                                       12
       Los Angeles, CA 90071




                                       13
          Wells Fargo Plaza




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                I
                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 3 of 15 Page ID #:1233




                                        1                                        TABLE OF AUTHORITIES
                                        2 Cases
                                        3 CMAX, Inc. v. Hall, 300 F. 2d 265, 268 (9th Cir. 1962) ......................................... 9
                                        4 Dependable Highway Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066
                                        5      (9th Cir. 2007) ..................................................................................................... 8
                                        6 Fabian v. Nano, et. al., Case No.: 4-19-cv-00054-YRG (N.D. Cal. 2019) ............ 9
                                        7 Keating v. Office of Thrift Supervision, 45 F. 3d 322, 324 (9th Cir. 1995) ............ 9
                                        8 Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) ................................................. 8, 9
                                        9 Leyva v. Certified Grocers of Calif., Ltd., 593 F.2d 857, 863-64
                                       10      (9th Cir. 1979) ................................................................................................ 8, 9
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) .............................. 9
  355 South Grand Avenue, Suite 2450




                                       12
       Los Angeles, CA 90071




                                       13
          Wells Fargo Plaza




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                II

                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 4 of 15 Page ID #:1234




                                        1                              I.    Preliminary Statement
                                        2           This is a tale of two overlapping lawsuits, only one of which needs to be
                                        3 tried now. Fortunately, this Court has the power to simplify things and stay this
                                        4 case so that a related, earlier-filed lawsuit1 can be resolved before the Court and
                                        5 the parties expend their limited resources and turn to this related lawsuit. If
                                        6 needed, following the conclusion of the first-filed lawsuit, the parties can revisit
                                        7 Plaintiffs’ claims at that time if grounds for doing so remain. For this reason (and
                                        8 as set forth in greater detail below), Defendant David C. Silver (“Mr. Silver”)
                                        9 respectfully requests that this Court enter an Order staying this cause.
                                       10
ANDERSON KILL CALIFORNIA L.L.P.




                                       11                                   II.    Introduction
  355 South Grand Avenue, Suite 2450




                                       12           The lawsuit presently before this Court concerns statements made by Mr.
       Los Angeles, CA 90071




                                       13 Silver at an industry conference on May 24, 2018 related to a lawsuit against
          Wells Fargo Plaza




                                       14 Plaintiffs Nano Foundation, Ltd. (“Nano”) and Colin LeMahieu (“Mr.
                                       15 LeMahieu”), against whom Mr. Silver had filed suit on behalf of clients in a
                                       16 putative class action. Plaintiffs responded by suing Mr. Silver for defamation,
                                       17 trade libel, and intentional interference with a prospective economic advantage.
                                       18 They say Mr. Silver’s statements about the Nano crypto token and the
                                       19 circumstance of its theft from an Italian crypto exchange were wrong, actionable,
                                       20 and damaging. Mr. LeMahieu also says that inaccurate statements by Mr. Silver
                                       21 about Nano in connection with the circumstances of his divorce defamed him.
                                       22       What makes this lawsuit unusual is not the causes of action alleged:
                                       23 Plaintiffs object to things that Defendant said about them, which (whatever the
                                       24 legal merits of Plaintiffs’ claims, which Defendant disputes) is the kind of thing
                                       25 that one sees in lawsuits every day. The unusual aspect of this lawsuit is that the
                                       26 Plaintiffs in this case are defendants in a pending (and earlier-filed) class action
                                       27
                                            1
                                       28    Fabian v. Nano, et al., U.S. District Court - N.D. Cal. - Case No.: 4-19-cv-
                                            00054-YRG (the “First Nano Class Action Lawsuit”).

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                1
                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 5 of 15 Page ID #:1235




                                        1 in which the Defendant in this lawsuit is counsel for the class action plaintiffs.
                                        2 What makes this lawsuit even more unusual – and the reason for this motion – is
                                        3 that most of the statements of fact at issue in this lawsuit are directly related to
                                        4 the merits of that related pending class action lawsuit. Stated simply, Plaintiffs
                                        5 are suing Defendant for statements he made about them, the merits of which are
                                        6 already being litigated in a separate lawsuit where the Defendant here is counsel
                                        7 for the class action Plaintiffs and the Plaintiffs here are Defendants. It makes
                                        8 little, if any, sense to proceed with the instant lawsuit while the factual
                                        9 determinations underpinning this matter -- primarily, the truthfulness of Mr.
                                       10 Silver’s statements -- are being addressed, examined, and resolved in an earlier-
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 filed yet still pending related lawsuit involving Nano and Mr. LeMahieu.
  355 South Grand Avenue, Suite 2450




                                       12           This Court should exercise its inherent authority to stay this case.
       Los Angeles, CA 90071




                                       13 Requiring Defendant to litigate the merits of this case while simultaneously
          Wells Fargo Plaza




                                       14 litigating the same or similar claims and issues in parallel litigation with Nano
                                       15 and Mr. LeMahieu where Mr. Silver is counsel would cause damage to both
                                       16 himself and his clients and would result in significant and needless hardship.
                                       17 Moreover, such duplicative labor is not a good use of judicial resources.
                                       18 Ordering a stay would be consistent with the orderly course of justice measured in
                                       19 terms of simplifying or complicating issues, proof, and questions of law, which
                                       20 could be expected to result from a stay. It makes no sense to litigate in this case
                                       21 whether or not the Nano token is a “real cryptocurrency” nor the circumstances of
                                       22 its theft from the BitGrail exchange for purposes of dignitary tort claims when
                                       23 those very issues are already being litigated in a separate lawsuit.
                                       24       Mr. LeMahieu will likely assert that Mr. Silver also made statements about
                                       25 Mr. LeMahieu’s divorce that were inaccurate and that those statements are at best
                                       26 tangentially related to the parallel litigation. To the extent Mr. LeMahieu makes a
                                       27 viable assertion in that regard, the underlying facts are nevertheless intertwined
                                       28 and arise out of the same speech, all of which have to do with the value of and

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                2
                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 6 of 15 Page ID #:1236




                                        1 creation of Nano. Even if there were no such relationship between the two sets of
                                        2 statements at issue, there is little reason to separately litigate two types of
                                        3 statements that took place within thirty seconds of the same presentation by Mr.
                                        4 Silver.
                                        5           Mr. Silver does not anticipate disputing the fact that his statements about
                                        6 the circumstances of Mr. LeMahieu’s divorce were incorrect. The evidence will
                                        7 show that when Mr. Silver was talking about the misdeeds in which Mr.
                                        8 LeMahieu and Nano had engaged, Mr. Silver, without malice, simply misspoke
                                        9 and confused within one statement the circumstances of Mr. LeMahieu’s divorce
                                       10 and that of another defendant in one of Mr. Silver’s other cryptocurrency fraud
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 lawsuits. If there were to be a trial simply on Mr. Silver’s statements regarding
  355 South Grand Avenue, Suite 2450




                                       12 Mr. LeMahieu’s divorce, it would not last long; because Mr. Silver acknowledges
       Los Angeles, CA 90071




                                       13 that the statements he made about Mr. LeMahieu’s divorce were incorrect and
          Wells Fargo Plaza




                                       14 actually applied to a separate cryptocurrency defendant/matter Mr. Silver was
                                       15 litigating at that time. It makes no sense to litigate the same speech twice.
                                       16         It is also important to note that the only damages alleged by either Mr.
                                       17 LeMahieu or Nano is the loss in value of the Nano crypto token. Whether that is
                                       18 even a permissible damage in a defamation case will be litigated in due course.
                                       19 However, the related, earlier-filed class action lawsuit asserts that Nano and Mr.
                                       20 LeMahieu (among other members of Nano’s core team) are responsible for the
                                       21 loss in value of their token and that internal squabbling amongst members of that
                                       22 Nano team (including Mr. LeMahieu) exposed fundamental and fatal flaws in the
                                       23 token that fomented its diminution. U.S. District Judge Yvonne Gonzalez Rogers
                                       24 -- who is presiding over the related action -- recognized that last month when she
                                       25 denied the Nano parties’ motion to dismiss the lawsuit against them and wrote:
                                       26 “Further, it is plausible that Nano Defendants’ alleged conduct, if true, could be
                                       27 viewed as morally reprehensible and this type of action could further the goal of
                                       28

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                3
                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 7 of 15 Page ID #:1237




                                        1 preventing future harm.”2 What is most interesting is that the language cited was
                                        2 carefully chosen by Judge Rogers herself, as the plaintiff in the Second Nano
                                        3 Class Action Lawsuit did not even make an allegation of moral reprehensibility.
                                        4
                                        5                            III.   Factual and Procedural Background
                                        6
                                        7           A.         The First Nano Class Action Lawsuit
                                        8           In a class action lawsuit commenced in April 2018 and concluded in
                                        9 October 2018, the law firms Silver Miller -- of which Mr. Silver is a Founding
                                       10 Partner -- and The Braunstein Law Firm, PLLC represented the plaintiffs and the
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 putative plaintiff class against cryptocurrency start-up company Nano3 and certain
  355 South Grand Avenue, Suite 2450




                                       12 key members of Nano’s core team of developers and executives4 including,
       Los Angeles, CA 90071




                                       13 among others, Colin LeMahieu.
          Wells Fargo Plaza




                                       14           The action (the “First Nano Class Action Lawsuit”) alleged violations of
                                       15 Sections 12(a)(1) and 15(a) [15 U.S.C. §§ 77l(a)(1), 77o(a)] of the Securities Act
                                       16 of 1933 (the “Securities Act”) stemming from the alleged sale of unregistered
                                       17 securities in the form of a cryptocurrency called Nano (f/k/a RaiBlocks) [XRB],
                                       18 which was developed and promoted by the Nano Core Team but never registered
                                       19 with, nor exempted from registration by, any regulatory authority.5
                                       20        As alleged in the First Nano Class Action Lawsuit, the harm flowing to
                                       21 certain XRB investors from the Nano Core Team’s acts and omissions from
                                       22 January 1, 2015 to March 31, 2018 arose from, inter alia:
                                       23
                                       24
                                       25
                                            2
                                            Second Nano Class Action Lawsuit at DE 20.
                                       26   3
                                            Nano f/k/a Raiblocks f/k/a Hieusys, LLC, a Texas company.
                                          4
                                       27   Collectively, “the Nano Core Team”.
                                          5
                                       28   A copy of the First Nano Class Action Lawsuit is attached as Exhibit A to the
                                          Declaration of David C. Silver filed with this Court on June 12, 2019 (Doc. 17-2).

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                4
                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 8 of 15 Page ID #:1238




                                        1       • The Nano Core Team’s failure to register XRB (or secure exemption from
                                        2           registration) with any securities regulatory authority;
                                        3       • The Nano Core Team’s work in conceiving, developing, promoting, and
                                        4           selling XRB to the public, while withholding for themselves millions if not
                                        5           tens of millions of XRB, most of which are owned by Mr. LeMahieu;
                                        6       • The Nano Core Team publicly promoting Italian cryptocurrency exchange
                                        7           BitGrail as a safe and reliable place for XRB holders to stake and exchange
                                        8           their XRB, and XRB holders relying on that endorsement in choosing the
                                        9           exchange;
                                       10       • BitGrail announcing in February 2018 that it had “lost” $170 Million worth
ANDERSON KILL CALIFORNIA L.L.P.




                                       11           of XRB from its exchange; and
  355 South Grand Avenue, Suite 2450




                                       12       • The fact is that the most direct solution to the XRB investors’ problems
       Los Angeles, CA 90071




                                       13           resides squarely within the Nano Core Team’s hands, yet the Nano Core
          Wells Fargo Plaza




                                       14           Team refused to rewrite the XRB code and restore ownership to the
                                       15           investors. In crypto terms, the Nano Core Team could have created a
                                       16           “rescue fork” to protect investors, but the Nano Core Team refused to
                                       17           implement that strategy because it is not in their own best interests.
                                       18
                                       19           B.         The Second Nano Class Action Lawsuit
                                       20           Within a few months after it had been filed, the First Nano Class Action
                                       21 Lawsuit was settled. Shortly thereafter, on or about January 3, 2019, the Second
                                       22 Nano Class Action Lawsuit was filed in the U.S. District Court for the Northern
                                       23 District of California. The current operative Complaint in the Second Nano Class
                                       24 Action Lawsuit is a First Amended Class Action Complaint that was filed on July
                                       25 25, 2019.6 Just as in the First Nano Class Action Lawsuit, securities claims were
                                       26 pleaded along with a number of other common law claims. The Court in that case
                                       27
                                            6
                                       28    A copy of the First Amended Complaint in the Second Nano Lawsuit is attached
                                            as Exhibit A to the Declaration of David C. Silver, filed herewith.

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                5
                                            docs-100213455.3
                                   Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 9 of 15 Page ID #:1239




                                        1 entered an order granting in part and denying in part the Defendants’ Motion to
                                        2 Dismiss on October 4, 2019.7 That order (which remains interlocutory, as no
                                        3 final judgment has been entered and no appeal taken) dismissed a number of the
                                        4 plaintiff’s causes of action (including securities claims, on limitations grounds)
                                        5 but left in place claims for negligence, fraud and negligent misrepresentation.
                                        6 Specifically, it remains to be determined in the Second Nano Class Action
                                        7 Lawsuit whether the Nano Defendants breached their legal duties of care relating
                                        8 to their management of XRB when they failed to, inter alia:
                                        9
                                       10       a. Implement idempotence into the XRB Protocol thereby permitting the theft
ANDERSON KILL CALIFORNIA L.L.P.




                                       11           of the Class’ XRB by the use of Double Withdrawal Transactions;
  355 South Grand Avenue, Suite 2450




                                       12       b. Disclose material information related to the XRB Protocol and the BitGrail
       Los Angeles, CA 90071




                                       13           Exchange’s operation while discussing information, knowledge, and
          Wells Fargo Plaza




                                       14           exercising authority on all things XRB-related at panels, conferences, and
                                       15           online social networks;
                                       16       c. Permit Defendant Firano to shut down the BitGrail Exchange online
                                       17           despite having actual knowledge, or recklessly disregarding, the ongoing
                                       18           theft of XRB from accountholders on the BitGrail Exchange from July
                                       19           2017 through January 2018;
                                       20       d. Disclose to Plaintiff and the Class the fact that the Class’ XRB was being
                                       21           stolen through use of Double Withdrawal Transactions from July 2017
                                       22           through January 2018;
                                       23       e. Take reasonable measures to ensure that the exchanges upon which XRB
                                       24           was bought, sold, and traded employed, utilized, and followed adequate
                                       25           security measures and protocols;
                                       26
                                       27
                                            7
                                       28    A copy of the Order is attached as Exhibit B is attached as Exhibit B to the
                                            Declaration of David C. Silver, filed herewith.

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                6
                                            docs-100213455.3
                                 Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 10 of 15 Page ID #:1240




                                        1       f. Promote secure exchanges that had adequate security measures and
                                        2           protocols for buying, selling, and trading XRB;
                                        3       g. Refrain from encouraging buying, selling, and trading XRB on exchanges
                                        4           that lacked adequate security;
                                        5       h. Know or confirm that the material representations and statements regarding
                                        6           BitGrail’s safety and security were accurate;
                                        7       i. Make material representations and statements to Plaintiff and the Class
                                        8           about the lack of safety and security measures and protocols utilized by the
                                        9           exchanges on which XRB was bought, sold and traded;
                                       10       j. Dissuade the further buying, selling, and trading of XRB on BitGrail after
ANDERSON KILL CALIFORNIA L.L.P.




                                       11           multiple red flags and other issues arose; and
  355 South Grand Avenue, Suite 2450




                                       12       k. Conduct a security audit of the XRB Protocol.
       Los Angeles, CA 90071




                                       13
          Wells Fargo Plaza




                                       14       In connection with the fraud claim still pending against the Nano Core Team
                                       15 (including Mr. LeMahieu), the Court denied the motion to dismiss because the
                                       16 “argument ignores plaintiff’s allegation that he relied on Nano Defendant’s false
                                       17 statement and representations in “staking” or holding his XRB on the BitGrail
                                       18 exchange.” (Order at 21). Similarly, in connection with the negligence claim,
                                       19 the Court ruled that “it is plausible that the Nano Defendants’ alleged
                                       20 conduct, if true, could be viewed as morally reprehensible[.]” (Order at 20).
                                       21
                                       22           C.         The Presentation
                                       23           While the First Nano Class Action Lawsuit was pending, but before the
                                       24 Second Nano Class Action Lawsuit was filed, Mr. Silver had been asked to be a
                                       25 featured speaker at the May 24, 2018 Blockchain Law Summit in Los Angeles,
                                       26 California. At the conference, he discussed before an audience of approximately
                                       27 thirty (30) people numerous cryptocurrency lawsuits on which his law firm was
                                       28 working, including the then-pending First Nano Class Action Lawsuit. About a

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                7
                                            docs-100213455.3
                                 Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 11 of 15 Page ID #:1241




                                        1 third of the way into his presentation, Mr. Silver specifically stated: “What’s
                                        2 another lawsuit we are doing? NANO, I forgot about NANO. NANO is one of my
                                        3 favorites.” Mr. Silver then proceeded to talk about the First Nano Class Action
                                        4 Lawsuit. In the course of his presentation, Mr. Silver also posed some hypothetical
                                        5 questions and presented some factual statements that were an outgrowth of his law
                                        6 firm’s PSLRA-required press release and the allegations in the publicly-filed
                                        7 Complaint in the First Nano Class Action Lawsuit.
                                        8
                                        9           D.         This Lawsuit
                                       10           On May 15, 2019 -- nearly nine months after settling the First Nano Class
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 Action Lawsuit, and five-and-a-half months after the Second Nano Class Action
  355 South Grand Avenue, Suite 2450




                                       12 Lawsuit was filed -- Nano and Mr. LeMahieu initiated this lawsuit against Mr.
       Los Angeles, CA 90071




                                       13 Silver for the statements he made during the conference referenced above.
          Wells Fargo Plaza




                                       14 Plaintiffs are suing Mr. Silver for: (1) defamation, (2) trade libel, and (3)
                                       15 intentional interference with a prospective economic advantage. Again, these
                                       16 claims all relate to comments Mr. Silver made at the May 24, 2018 Blockchain
                                       17 Law Summit, and many of the factual merits of these comments are currently being
                                       18 litigated in the Second Nano Class Action Lawsuit.
                                       19
                                       20                           IV.   Why The Motion Should Be Granted
                                       21           “[T]he power to stay proceedings is incidental to the power inherent in
                                       22 every court to control the disposition of the causes on its docket with economy of
                                       23 time and effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co.,
                                       24 299 U.S. 248, 254 (1936); accord Dependable Highway Express, Inc. v.
                                       25 Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007). For the sake of judicial
                                       26 economy, such a stay may be granted pending the outcome of other legal
                                       27 proceedings related to the case. Leyva v. Certified Grocers of Calif., Ltd., 593
                                       28 F.2d 857, 863-64 (9th Cir. 1979). In determining whether to grant a stay, courts

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                8
                                            docs-100213455.3
                                 Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 12 of 15 Page ID #:1242




                                        1 generally consider the following competing interests: (1) the possible damage
                                        2 which may result from the granting of a stay, (2) the hardship or inequity which a
                                        3 party may suffer in being required to go forward, and (3) the orderly course of
                                        4 justice measured in terms of the simplifying or complicating of issues, proof, and
                                        5 questions of law which could be expected to result from a stay.” Lockyer v.
                                        6 Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citation omitted); CMAX, Inc.
                                        7 v. Hall, 300 F. 2d 265, 268 (9th Cir. 1962).
                                        8           Courts have the inherent power and discretion to stay civil proceedings
                                        9 "when the interests of justice seem[] to require such action." Keating v. Office of
                                       10 Thrift Supervision, 45 F. 3d 322, 324 (9th Cir. 1995); see Landis v. North
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 American Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 ("[T]he power to
  355 South Grand Avenue, Suite 2450




                                       12 stay proceedings is incidental to the power inherent in every court to control the
       Los Angeles, CA 90071




                                       13 disposition of the causes on its docket with economy of time and effort for itself,
          Wells Fargo Plaza




                                       14 for counsel, and for litigants."). "A trial court may, with propriety, find it is
                                       15 efficient for its own docket and the fairest course for the parties to enter a stay of
                                       16 an action before it, pending resolution of independent proceedings which bear on
                                       17 the case." Leyva, 593 F. 2d at 863.
                                       18           There is no need to belabor this argument. All of these well-established
                                       19 factors favor a stay. No damage would result from granting the stay because, as
                                       20 noted above, the key substantive issues about the nature of the Nano token and its
                                       21 theft from the Italian cryptocurrency exchange BitGrail are already being litigated
                                       22 in the pending Second Nano Class Action Lawsuit. Conducting discovery in this
                                       23 case (which counsel has suggested might involve travelling to Italy and deposing
                                       24 multiple people involved) makes no sense and is plainly duplicative of the efforts
                                       25 being undertaken in the Second Nano Class Action Lawsuit. Parallel litigation
                                       26 also presents the risk of inconsistent adjudications, where factual issues in this
                                       27 case might be resolved differently than in the Second Nano Class Action Lawsuit.
                                       28 The instant lawsuit also presents thorny issues of attorney-client privilege and

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                9
                                            docs-100213455.3
                                 Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 13 of 15 Page ID #:1243




                                        1 work product, as Plaintiffs seem determined to depose Mr. Silver about the
                                        2 factual and legal basis of the claims now being asserted in the pending parallel
                                        3 class action lawsuit. The only way to avoid this complication is to stay this case
                                        4 and allow the issues in the Second Nano Class Action Lawsuit to be resolved
                                        5 first.
                                        6           Plaintiffs in this case may also correctly note that the securities law
                                        7 allegations at issue in the Second Nano Class Action Lawsuit have been
                                        8 dismissed. That is of no moment to this motion. First, the Order denying the
                                        9 Motion to Dismiss in that case is interlocutory, not final, and could be reversed
                                       10 and vacated by the Ninth Circuit on appeal after a decision that resolves the entire
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 case. Thus, the securities issues are not finally resolved. Second, and just as
  355 South Grand Avenue, Suite 2450




                                       12 importantly, critical to the Second Nano Class Action Lawsuit are issues related
       Los Angeles, CA 90071




                                       13 to the creation of the Nano token, which go to the type of token it is – the type of
          Wells Fargo Plaza




                                       14 asset it is, whether or not it is a “pure cryptocurrency” (a phrase Plaintiffs like to
                                       15 use), an altcoin, or something else, and the obligations that Plaintiffs have to
                                       16 people who acquired it. In the same way, questions of fact related to the loss and
                                       17 theft of the Nano token are directly at issue in and will be litigated in the Second
                                       18 Nano Class Action Lawsuit. Plaintiffs (in this lawsuit) inexplicably want to try
                                       19 those issues first here. One can appreciate the anger that Plaintiffs in this case
                                       20 might feel about having been sued by Mr. Silver, not once but twice. However, it
                                       21 does not make sense to litigate in this lawsuit the factual merits of allegations
                                       22 made by the class action plaintiffs in the Second Nano Class Action Lawsuit.
                                       23 That is what will happen without a stay. And there is already a pending lawsuit in
                                       24 which Plaintiffs are class action defendants where those issues can be resolved.
                                       25       Finally, it is true that Mr. Silver’s comments about Mr. LeMahieu’s divorce
                                       26 were inaccurate. Mr. Silver acknowledges his statements were incorrect and
                                       27 more accurately describe another defendant in an unrelated cryptocurrency fraud
                                       28 lawsuit. Mr. Silver has attempted to apologize for them (through counsel), made

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                10
                                            docs-100213455.3
                                 Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 14 of 15 Page ID #:1244




                                        1 an offer of judgment reflecting this, and publicly reiterates that apology here.
                                        2 Respectfully, while he is still entitled to a trial on the legal merits (or lack thereof)
                                        3 of Plaintiffs’ claims and a determination of whether Plaintiffs can prove any
                                        4 damages for the wrongs they have alleged, a trial on this matter can wait without
                                        5 any great prejudice to any party involved.
                                        6
                                        7                                      V.     Conclusion
                                        8           For the reasons set forth herein, Defendant David C. Silver respectfully
                                        9 requests that this cause be stayed and placed on the Court’s inactive docket until
                                       10 such time as there is a final judgment (and all appeals have been exhausted) in the
ANDERSON KILL CALIFORNIA L.L.P.




                                       11 Second Nano Class Action Lawsuit.
  355 South Grand Avenue, Suite 2450




                                       12
       Los Angeles, CA 90071




                                       13 Dated: November 26, 2019           Respectfully Submitted,
          Wells Fargo Plaza




                                       14
                                                                             By: /s/ Bridget B. Hirsch
                                       15                                    Bridget B. Hirsch, Esq. (State Bar No. 257015)
                                       16                                    E-Mail: bhirsch@andersonkill.com
                                                                             ANDERSON KILL CALIFORNIA L.L.P.
                                       17
                                                                             355 South Grand Avenue
                                       18                                    Los Angeles, CA 90071
                                       19                                    Telephone: (213) 943-1444

                                       20                                    Stephen D. Palley, Esq. (pro hac vice)
                                       21                                    spalley@andersonkill.com
                                                                             ANDERSON KILL L.L.P.
                                       22
                                                                             1717 Pennsylvania Ave., NW, Suite 200
                                       23                                    Washington, DC 20006
                                       24                                    Telephone: (202) 416-6500
                                                                             Facsimile: (202) 416-6555
                                       25
                                       26
                                       27
                                       28

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                11
                                            docs-100213455.3
                                 Case 2:19-cv-04237-MRW Document 67-2 Filed 11/26/19 Page 15 of 15 Page ID #:1245




                                        1                                    Certificate of Service
                                        2           I certify that a copy of the above and forgoing was served on November 26,
                                        3 2019 by means of the Court’s ECF service to RYAN M. LAPINE, ESQ. and
                                        4 JOSHUA H. HERR, ESQ., DIAMOND MCCARTHY LLP, Counsel for
                                        5 Plaintiffs, 333 S. Hope St., 18th Floor, Los Angeles, CA 90071; E-
                                        6 mail:ryan.lapine@diamondmccarthy.com; joshua.herr@diamondmccarthy.com.
                                        7
                                        8                                    By:   /s/ Stephen D. Palley
                                        9
                                       10
ANDERSON KILL CALIFORNIA L.L.P.




                                       11
  355 South Grand Avenue, Suite 2450




                                       12
       Los Angeles, CA 90071




                                       13
          Wells Fargo Plaza




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                 MEMORANDUM OF POINTS AND AUTHORITIES ISO DEFENDANT’S MOTION TO STAY
                                                                                12
                                            docs-100213455.3
